0RboxeDETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
Examiner acknowledges applicants’ reply dated June 10, 2021, including arguments and amendments.

Claims 1 – 6, 8 – 13, and 15 – 19 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 6, 8 – 13, and 15 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ziegler, et al., U.S. PG-Pub. No. 2018/0253473 (hereafter, “Ziegler”), in view of Skeen, U.S. Pat. No. 6,931,392 (hereafter, “Skeen”).

As to Claim 1, Ziegler discloses: a computer-implemented method, comprising:
generating a query plan for execution of a query, the query requiring access to at least one table stored in a database system ([0053], referring to the receipt of a query associated with at least one database table, and [0003], referring to query plans);
detecting, in the query plan, one or more occurrences of one or more duplicate predicates ([0025], referring to the duplicative predicate optimizer 134);
generating, in response to detecting a first occurrence of the one or more duplicate predicates, one or more intermediate query execution results responsive to the one or more duplicate predicates ([0046], referring to the use of sub queries), wherein the detecting and generating one or more intermediate query execution results are performed during runtime ([0025], “… the declarative rule optimization module 126 may be executed multiple times, such as where a first declarative rule applied to an original query generates an updated query;” and [0048], “The result of executing the sub query can be used to complete the apply-as clause 412, at run time.”); and
and generating query execution results incorporating one or more intermediate query execution results being responsive to each occurrence of the one or more duplicate predicates subsequent to the first occurrence of the one or more duplicate predicates in the query plan ([0046], referring to the sub query results being used to generate restrictions to be applied to the received user query, in turn used to generate query results).

Ziegler does not appear to disclose: caching the generated one or more intermediate query execution results, wherein the caching is performed during runtime.

col. 14, lines 3 – 21, referring to the caching of intermediate results for a query containing aggregation functions) wherein the caching is performed during runtime (col. 11, lines 42 – 54, “Consequently, the precomputing process carries out functions required by constraints related to reference data and caches the results for use by both the discrimination network 23 and the incremental query processor 25 to rapidly derive results without the need to search an entire database.”).

It would have been obvious to one having ordinary skill in this art before the effective filing date of the invention, having the teachings of Ziegler and Skeen before him/her, to have modified the sub queries of Ziegler to be cached as in Skeen, in order to efficiently employ the in-memory caches of Ziegler, as seen at [0035], referring to the memory storing caches (quick-access information storage) and other information including parameters, constraints and references thereto, and [0012], “Increased efficiency is particularly useful when some tables/pools of data that can be excluded reside on storage media that are expensive to access (e.g. remote systems or slow storage media like disk or tape drives).”

As to Claim 2, Ziegler, as modified, discloses: wherein the cached one or more intermediate query execution results are not responsive to another query plan containing the one or more duplicate predicates (Ziegler, Fig. 7, showing that the steps of the system do not indicate employ any previously existing queries).

As to Claim 3, Ziegler, as modified, discloses: wherein the cached one or more intermediate query execution results are responsive to another query plan containing the Skeen, col. 15, lines 3 – 38, referring to the system maintaining historical context for optimizations, in order to prevent replicated effort).

As to Claim 4, Ziegler, as modified, discloses: preventing caching of intermediate results for non-duplicate predicates in the query execution plan (Ziegler, [0046], referring to the sub query results being used to generate restrictions to be applied to the received user query, in turn used to generate query results).

As to Claim 5, Ziegler, as modified, discloses: wherein the query is executed by a database execution engine and the query is received from an application separate from the database execution engine (Ziegler, [0015], “A query execution engine 118 can execute queries received, for example, from a client application 120 running on the client device 104 or from a server application 122 (which may be running on the database system 102 or on another machine).”).

As to Claim 6, Ziegler, as modified, discloses: wherein the query plan is optimized by the database execution engine (Ziegler, [0011], “Declarative rules can be used by a database system to optimize received queries.”).

As to Claim 8, Ziegler discloses: a system comprising: at least one programmable processor; and a non-transitory machine-readable medium storing instructions (Fig. 1, showing Processor(s) 144 and Memory 112) that, when executed by the at least one programmable processor, cause the at least one programmable processor to perform operations comprising:
[0053], referring to the receipt of a query associated with at least one database table, and [0003], referring to query plans);
detecting, in the query plan, one or more occurrences of one or more duplicate predicates ([0025], referring to the duplicative predicate optimizer 134);
generating, in response to detecting a first occurrence of the one or more duplicate predicates, one or more intermediate query execution results responsive to the one or more duplicate predicates ([0046], referring to the use of sub queries) , wherein the detecting and generating one or more intermediate query execution results are performed during runtime ([0025], “… the declarative rule optimization module 126 may be executed multiple times, such as where a first declarative rule applied to an original query generates an updated query;” and [0048], “The result of executing the sub query can be used to complete the apply-as clause 412, at run time.”); and
generating query execution results incorporating one or more intermediate query execution results being responsive to each occurrence of the one or more duplicate predicates subsequent to the first occurrence of the one or more duplicate predicates in the query plan ([0046], referring to the sub query results being used to generate restrictions to be applied to the received user query, in turn used to generate query results).

Ziegler does not appear to disclose: caching the generated one or more intermediate query execution results, wherein the caching is performed during runtime.

Skeen discloses: caching the generated one or more intermediate query execution results (col. 14, lines 3 – 21, referring to the caching of intermediate results for a query containing aggregation functions) wherein the caching is performed during runtime (col. 11, lines 42 – 54, “Consequently, the precomputing process carries out functions required by constraints related to reference data and caches the results for use by both the discrimination network 23 and the incremental query processor 25 to rapidly derive results without the need to search an entire database.”).

It would have been obvious to one having ordinary skill in this art before the effective filing date of the invention, having the teachings of Ziegler and Skeen before him/her, to have modified the sub queries of Ziegler to be cached as in Skeen, in order to efficiently employ the in-memory caches of Ziegler, as seen at [0035], referring to the memory storing caches (quick-access information storage) and other information including parameters, constraints and references thereto, and [0012], “Increased efficiency is particularly useful when some tables/pools of data that can be excluded reside on storage media that are expensive to access (e.g. remote systems or slow storage media like disk or tape drives).” 

As to Claim 9, Ziegler, as modified, discloses: wherein the cached one or more intermediate query execution results are not responsive to another query plan containing the one or more duplicate predicates (Ziegler, Fig. 7, showing that the steps of the system do not indicate employ any previously existing queries).

As to Claim 10, Ziegler, as modified, discloses: wherein the cached one or more intermediate query execution results are responsive to another query plan containing the one or more duplicate predicates (Skeen, col. 15, lines 3 – 38, referring to the system maintaining historical context for optimizations, in order to prevent replicated effort).

Claim 11, Ziegler, as modified, discloses: preventing caching of intermediate results for non-duplicate predicates in the query execution plan (Ziegler, [0046], referring to the sub query results being used to generate restrictions to be applied to the received user query, in turn used to generate query results).

As to Claim 12, Ziegler, as modified, discloses: wherein the query is executed by a database execution engine and the query is received from an application separate from the database execution engine (Ziegler, [0015], “A query execution engine 118 can execute queries received, for example, from a client application 120 running on the client device 104 or from a server application 122 (which may be running on the database system 102 or on another machine).”).

As to Claim 13, Ziegler, as modified, discloses: wherein the query plan is optimized by the database execution engine (Ziegler, [0011], “Declarative rules can be used by a database system to optimize received queries.”).

As to Claim 15, Ziegler discloses: a computer program product comprising a non-transitory machine-readable medium storing instructions (Fig. 1, item 112 Memory) that, when executed by at least one programmable processor, cause the at least one programmable processor to perform operations comprising:
generating a query plan for execution of a query, the query requiring access to at least one table stored in a database system ([0053], referring to the receipt of a query associated with at least one database table, and [0003], referring to query plans);
detecting, in the query plan, one or more occurrences of one or more duplicate predicates ([0025], referring to the duplicative predicate optimizer 134);
[0046], referring to the use of sub queries) , wherein the detecting and generating one or more intermediate query execution results are performed during runtime ([0025], “… the declarative rule optimization module 126 may be executed multiple times, such as where a first declarative rule applied to an original query generates an updated query;” and [0048], “The result of executing the sub query can be used to complete the apply-as clause 412, at run time.”); and
generating query execution results incorporating one or more intermediate query execution results being responsive to each occurrence of the one or more duplicate predicates subsequent to the first occurrence of the one or more duplicate predicates in the query plan ([0046], referring to the sub query results being used to generate restrictions to be applied to the received user query, in turn used to generate query results).

Ziegler does not appear to disclose: caching the generated one or more intermediate query execution results, wherein the caching is performed during runtime.

Skeen discloses: caching the generated one or more intermediate query execution results (col. 14, lines 3 – 21, referring to the caching of intermediate results for a query containing aggregation functions) wherein the caching is performed during runtime (col. 11, lines 42 – 54, “Consequently, the precomputing process carries out functions required by constraints related to reference data and caches the results for use by both the discrimination network 23 and the incremental query processor 25 to rapidly derive results without the need to search an entire database.”).



As to Claim 16, Ziegler, as modified, discloses: wherein the cached one or more intermediate query execution results are not responsive to another query plan containing the one or more duplicate predicates (Ziegler, Fig. 7, showing that the steps of the system do not indicate employ any previously existing queries).

As to Claim 17, Ziegler, as modified, discloses: wherein the cached one or more intermediate query execution results are responsive to another query plan containing the one or more duplicate predicates (Skeen, col. 15, lines 3 – 38, referring to the system maintaining historical context for optimizations, in order to prevent replicated effort).

As to Claim 18, Ziegler, as modified, discloses: preventing caching of intermediate results for non-duplicate predicates in the query execution plan (Ziegler, [0046], referring to the sub query results being used to generate restrictions to be applied to the received user query, in turn used to generate query results).

Claim 19, Ziegler, as modified, discloses: wherein the query is executed by a database execution engine and the query is received from an application separate from the database execution engine (Ziegler, [0015], “A query execution engine 118 can execute queries received, for example, from a client application 120 running on the client device 104 or from a server application 122 (which may be running on the database system 102 or on another machine).”), wherein the query plan is optimized by the database execution engine (Ziegler, [0011], “Declarative rules can be used by a database system to optimize received queries.”).

Response to Arguments
Applicant's arguments filed June 10, 2021, have been fully considered but they are not persuasive. According, THIS ACTION IS MADE FINAL.

Applicants argue that the combination of Ziegler and Skeen does not adequately render obvious the limitations of representative claim 1. Examiner respectfully disagrees.

Both Ziegler and Skeen individually address run-time operation of the duplicate detection, intermediate result generation (from Ziegler, at [0025] and [0048], respectively) and caching (Skeen at col. 11, lines 42 – 54). Applicants argue that Ziegler is concerned with the removal of duplicate predicates rather than the computation and caching of intermediate results. This argument fails because duplicate predicates cannot be removed if they are not first detected. If Ziegler can remove duplicate predicates, then it must also be able to detect them. The caching of intermediate results is disclosed by Skeen. The combination of these references does, in fact, render obvious the claimed invention.

.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIRAV K KHAKHAR whose telephone number is (571)270-1004.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert W Beausoliel, Jr. can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/NIRAV K KHAKHAR/            Examiner, Art Unit 2167   

/ROBERT W BEAUSOLIEL JR/            Supervisory Patent Examiner, Art Unit 2167